Citation Nr: 1446573	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-25 456	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for panic disorder without agoraphobia (previously evaluated as claustrophobia with panic attacks), in excess of 10 percent prior to October 20, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Veteran testified at a July 2011 videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record. 

The Board remanded the appeal in October 2011 for additional development, to include a request for additional records and for an updated VA examination.  Upon completion of the requested development, in a July 2012 rating decision, the RO granted an increased 50 percent rating for the Veteran's service-connected psychiatric disorder, effective October 20, 2011.  The Board has, accordingly, recharacterized the issue on appeal as reflected above.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1971 to December 1974.

2.  On August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


